DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 11/30/21.
	Applicant’s amendment to claims 1 and 8 is acknowledged.
	Claims 4 and 14 are cancelled.
	Claims 1-3, 5-13 and 15-20 are pending and subject to examination at this time.

Response to Arguments
Regarding the 35 USC 103 Rejection:
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.
Applicant's arguments filed 11/30/21 have been fully considered but they are not persuasive.  Applicants submit “None of the cited references suggest or teach this feature of connecting the positive and the negative terminals of a power supply to a first and second end of a resistive element using non-resistive wires.”  (See Remarks at page 7.)
	First, the amendment to add the limitation “a first non-resistive wire” and “a second non-resistive wire” raises a 35 USC 112 indefiniteness issue.   For example, the recitation of “non-
	Second, Goto teaches wires such as power bars (17, 19; e.g. corresponds to the “non-resistive” wires in the claim) that connect a power supply to the first resistive element and second resistive element, as set forth below.

Regarding the 35 USC 112 Rejection:
	Applicant’s amendment to claim 8 does not address the 35 USC 112 rejection.  As set forth below, the common terminal heater module appears to receive a desired temperature setting for the inner resistive element (e.g. step 272 in Applicant’s fig. 3A).  The common terminal heater module does not appear to receive a desired temperature setting for heating the ”outer resistive element” recited in claim 8.

Double Patenting
	Applicant’s remarks that they will consider filing a Terminal Disclaimer based on scope of allowed claims is acknowledged.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 8-13 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 8, lines 16-18, the limitation “the common-terminal heater module receives a desired temperature setting for heating the outer resistive element” raises an issue of new matter.  The common terminal heater module appears to receive a desired temperature setting for the inner resistive element (e.g. step 272 in Applicant’s fig. 3A).  There does not appear to be support for the terminal heater module receiving a desired temperature setting for the outer resistive element.  For the prosecution record, please indicate where support can be found for this limitation.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-13 and 15-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 8, lines 9-11 also recite “non-resistive wire” so a similar rejection applies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al., US Publication No. 2009/0314762 A1 (of record) in view of Goto, US Publication No. 2008/0237216 A1 (of record) and "Current and Resistance", Boston University (1999): pages 1-6 (http://physics.bu.edu/ ~duffy/PY106/Resistance.html) (of record), Chen et al., US Publication No. 2002/0125239 A1 (of record) and Thakur et al., US Publication No. 2006/0156979 A1.

Cui teaches:
1. A system for processing a substrate, comprising: 
a reactor (105)  including a pedestal (21/51/52/53/54/55) for supporting the substrate (301), the reactor configured to receive process gases (e.g. CVD reactor); 
a first resistive element (51) integrated in the pedestal; 
a second resistive element (52/53/54/55) integrated in the pedestal, the first resistive element and the second resistive element define distinct heater zones, 

a common-terminal heater module (240+61-65+200) is configured to provide a direct control setting (231/241) of an inner voltage of the inner power supply (241/61) and to determine an open-loop control setting of an outer voltage (242/243/244/245) for the outer power supply (242/61/243/62/244/63/245/65) as a ratio of the inner voltage,… 
wherein the common-terminal heater module proportions (e.g. proportioned as a ratio 212/213/214/215) the outer voltage of the outer power supply and the inner voltage of the inner power supply…See Cui at para. [0001] – [0033], figs. 1-6.

Regarding claim 1:
	Cui does not expressly teach:
wherein an inner power supply has a positive terminal connected to a first end of the first resistive element and a negative terminal connected to a second end of the first resistive element through a common terminal connection; 
wherein an outer power supply has a positive terminal connected to a first end of the second resistive element and a negative terminal connected to a second end of the second resistive element through a common terminal connection;
wherein the common terminal connection is configured to electrically couple the second end of the first resistive element to the second end of the second resistive element; and 

In an analogous art, Goto teaches:
(see figs. 3-4) a reactor (e.g. “semiconductor manufacturing apparatus” at para. [0005])  including a pedestal (11) for supporting the substrate (e.g. “wafer” at para. [0005]), the reactor configured to receive process gases (e.g. “deposition" or "dry etching” at para. [0005]);
a first resistive element (12) integrated in the pedestal (11); 

wherein an inner power supply (e.g. power supply to 16; see para. [0024] disclosing “power supply (not shown)”) has a positive terminal (e.g. Determining the polarity +/- of the connection terminal is considered within the skill level of one or ordinary skill in the art.) connected to a first end (e.g. 12 endpoint at 14) of the first resistive element (12) and a negative terminal (e.g. Determining the polarity +/- of the connection terminal is considered within the skill level of one or ordinary skill in the art.) connected to a second end (e.g. 12 endpoint at 19) of the first resistive element (12) through a common terminal connection (19);
wherein an outer power supply (e.g. power supply to 17; see para. [0024] disclosing “power supply (not shown)”) has a positive terminal (e.g. Determining the polarity +/- of the connection terminal is considered within the skill level of one or ordinary skill in the art.) connected via a first non-resistive wire (17; Also see 35 USC 112 rejection above for “non-resistive”.) to a first end (e.g. 13 endpoint at 15) of the second resistive element (13) and a negative terminal (e.g. Determining the polarity +/- of the connection terminal is considered within the skill level of one or ordinary skill in the art.) connected via a second non-resistive wire (19; Also see 35 USC 112 rejection above for “non-resistive”.) to a second end  (e.g. 13 endpoint at 19) of the second resistive element (13) through a common terminal connection (19);
wherein the common terminal connection (19/22) is configured to electrically couple the second end (e.g. at 19) of the first resistive element (12) to the second end (e.g. at 19) of the second resistive element (13).  See Goto at para. [0049] – [0051].

It would have been obvious to a person of ordinary skill in the art to modify the teachings of Cui with Goto because Goto teaches “…the heating device 20 shown in FIG. 3 and FIG. 4 can reduce the number of electrodes housed in the hollow portion of the support member 18. para. [0051].

Further regarding claim 1:
	Cui is silent that the proportion or ratio (212/213/214/215) of the outer voltage and the inner voltage is “to compensate for a difference in length of the first resistive element and the second resistive element”.
	Boston University teaches fundamentals in physics such as Ohm’s law and equations for calculating resistance and power.  Specifically,
	V = IR          	(where V is voltage; I is current; R is resistance)
	R = ρL/A      	(where R is resistance; ρ is resistivity; L is length; A is area)
	
	By substitution, V= I*(ρL/A), which means the voltage is proportional to the length L of the resistive element.  
Thus, it would have been obvious to one of ordinary skill in the art to have Cui’s ratio (212/213/214/215) of the outer voltage and the inner voltage “to compensate for a difference in length of the first resistive element and the second resistive element” because:
The voltage is proportional to the length L of the resistive element; and 
Cui’s first resistive element (51) and second resistive element (52/53/54/55) have different lengths.

	Cui is also silent “wherein the ratio is specific for a process performed in the reactor and is defined based on process parameters executing at different phases of the process”


	(see fig. 13) a common-terminal heater module (225) is configured to determine an open-loop control setting of an outer voltage for the outer power supply as a ratio of the inner voltage (para. [0146]; Table 2 second equation Outer Zone Heater Voltage = Voltage Ratio * Inner Zone Heater Control Voltage), wherein the ratio is specific for a process performed in the reactor and is defined based on process parameters (e.g. See para. [0088]  “The ratio setting is also dependent on the chamber condition, such as chamber pressure and gas flow.”  See recipe operation (-i.e. specific process) uses voltage ratio at para. [0102] – [0103].  See para. [0142] disclosing the voltage ratio is recalculated for every 10 degree C temperature change and depends on the temperature range at para. [0154] – [0168].
	As indicated above, Chen teaches the ratio is dependent/changes on chamber pressure, gas flow and temperature.  Chen further teach the process performed in the reactor comprises chemical vapor deposition (CVD) at para. [0004].
	In an analogous art, Thakur teaches a (CVD) process comprises different phases and the parameter pressure is varied in the different phases.  See Thakur at para. [0113]:  “In this CVD deposition configuration the pressure of the processing volume 22a can be varied in different phases of the CVD process step by varying the flow of a precursor or a carrier gas (e.g., argon, helium, etc.) into the process volume 22a, and/or controlling the exhaust flow rate to an external vacuum pump system (not shown).”  	
	Based on the teachings of Chen and Thakur, it would have been obvious to one of ordinary skill in the art to modify Cui to have “wherein the ratio is specific for a process performed in the reactor and is defined based on process parameters executing at the different phases of the process” because”
	(i)  Chen teaches “The dual zone heater temperature uniformity is controlled by voltage ratio or power ratio between the inner and outer zones. The ratio is not a constant, but needs to be changed as the temperature changes because the heat loss increases differently between para. [0088]; 
	(ii)  Thakur teaches in a CVD process executes at different phases and that the parameter pressure is varied in accordance with the different phases.  See Thakur at para. [0113]; and 
	(ii)  Thus, a CVD process executing at different phases will have the pressure varied in the processing chamber.  Chen’s power supply ratio that is dependent on chamber pressure (e.g. para. [0088]) will change/update based on the  variation in pressure during different phases of the CVD process.

	Cui further teaches:
2. The system of claim 1, wherein the second resistive element (52/53/54/55) is arranged to surround the first resistive element (51), figs. 2-3.

3. The system of claim 1, wherein the common terminal heater module (240+61-65+200) is connected to the pedestal (21/51/52/53/54/55) and is configured to receive a measured temperature (220) from a region proximate (41) to the first resistive element (51) of the pedestal and a desired temperature setting (211) and process a servo control law (230) to provide the direct control setting and the open-loop control setting, para. [0023] – [0029]. 

	Regarding claim 5:
	As set forth above in claim 1, Boston University teaches V= I * (ρL/A) where (where V is voltage; I is current; ρ is resistivity; L is length; A is area).  
	It would have been obvious to one of ordinary skill in the art to have Cui’s ratio (212/213/214/215) of the outer voltage and the inner voltage proportioned “to compensate for a 
The voltage is proportional to the area A of the resistive element in the equation V= I * (ρL/A); and 
Cui’s first resistive element (51) and second resistive element (52/53/54/55) have different areas A as seen in figs. 2-3.

	Goto further teaches:
7. The system of claim 1, wherein the common terminal connection allows defining n heater zones (e.g. 2) with n+1 connections (e.g. 3 connections), para. [0050] – [0051].

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Cui with Goto because “…the heating device 20 shown in FIG. 3 and FIG. 4 can reduce the number of electrodes housed in the hollow portion of the support member 18. Accordingly, the support member 18 can be designed to be more compact. If a diameter of the support member can be reduced, then a degree of freedom in design is increased, and in addition, it is also possible to reduce a thermal stress acting on a joint portion between the base 21 and the support member 18”.  See Goto at para. [0051].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Cui with Boston University because the relationship between voltage and length of a resistive element is well known to one of ordinary skill in the art because it is based on fundamentals in physics.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Cui with Chen because “The dual zone heater temperature uniformity is controlled by voltage ratio or power ratio between the para. [0088].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Cui with Thakur because the processing pressure varies according to different phases of the CVD process executing in the chamber.  See Thakur at para. [0113].

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Goto, Boston University, Chen and Thakur, as applied to claim 1 above, and further in view of Oohashi, US Publication No. 2015/0132863 A1 (of record).

Regarding claim 6:
	Cui, Goto, Boston University, Chen and Thakur teach all the limitations of claim 8 above and Cui teaches or suggests achieving “a custom temperature setting” in the disclosure of:
“As a result, individual control of the heating power provided to the zones 42, 43, 44, 45 with respect to the power provided to the central region 41 is possible by respectively adjusting the power ratios 212, 213, 214, 215, and hence variations in the heating characteristics of the zones 42, 43, 44 and 45 may be individually compensated for with respect to each other and the central region 41” at para. [0028]; and
“By way of the user I/O circuit 210, the heater power ratios 212-215 may then be adjusted, while the feedback control circuit 230 keeps the central region 41 at the target temperature 211, until the entire wafer 301 achieves a heating pattern that is as optimal as possible for the desired process.” at para. [0030].
1, X2, X3, X4) at a region covered by an inner resistive element (e.g. center heater 75) and a region covered by an outer resistive element (e.g. edge heater 75).  See Oohashi at para. [0080] – [0084], also see figs. 11-12 and 14-17.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Cui with the teachings of Oohashi to achieve a custom setting at a region covered by the first resistive element and a region covered by the second resistive element because Oohashi teaches “In this way, temperature control may be separately implemented with respect to the center zone A and the outermost edge zone D where anomalies are likely to occur due to plasma conditions or the apparatus configuration. Also, more intricate temperature control of the heater 75 may be enabled by dividing the middle region into at least two zones. As a result, in-plane uniformity of the wafer temperature may be achieved.”  See Oohashi at para. [0115], also see para. [0116].

Claims 8-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Goto, Boston University and Chen and in further view of Oohashi, US Publication No. 2015/0132863 A1 (of record), Kanno et al., US Publication No. 2009/0178764 A1 (of record) and Andersen et al., US Patent No. 6,043,465 A (of record).

Regarding claim 8:
Cui, Goto, Boston University and Chen teach the limitations of claim 8 as applied to claim 1 above.  The inner resistive element and outer resistive element in claim 8 corresponds to the first resistive element and second resistive element in claim 1, respectively.
Cui further teaches (see fig. 5) the common-terminal heater module (240+61-65+200) receives a desired temperature setting (211) for heating each of the distinct heater zones defined by the inner resistive element (41), para. [0025].
(See 35 USC 112 rejection above.)
In an analogous art, Oohashi teaches a common-terminal heater module (80 in fig. 13) receives a desired temperature setting (e.g. setting temperatures at para. [0070]) for the inner resistive element (e.g. zone A in fig. 7) and/or outer resistive element (e.g. zones B, C and/or D in fig. 7).  
Furthermore, Cui is silent “wherein the common-terminal heater proportions the ratio to consider increase in amperage requirements due to cabling of the common terminal connection”.
In an analogous art, Kanno teaches leakage currents occur in cables providing voltage to heat a pedestal.  See Kanno at para. [0042], [0077], figs. 1-5.
In an analogous art, Andersen teaches a voltage drop occurs in cables providing voltage to a heating element.  See Andersen at col 5, ln 22–35, fig. 2. 

It would have been obvious to one of ordinary skill in the art to have Cui’s ratio (212/213/214/215) of the outer voltage and the inner voltage proportioned “to consider increase in amperage requirements (-i.e. current, I) due to cabling of the common terminal connection”:
because Boston University teaches V= I*(ρL/A) where (where V is voltage; I is current; ρ is resistivity; L is length; A is area) as set forth above in claim 1;
to address leakage currents occurring in cables providing voltage to heat a pedestal as taught by Kanno; and 
to address voltage drops occurring in cables providing voltage to a heating element as taught by Andersen.

Regarding claim 9:
	Cui teaches or suggests achieving “a custom temperature setting” in the disclosure of:
para. [0028]; and
“By way of the user I/O circuit 210, the heater power ratios 212-215 may then be adjusted, while the feedback control circuit 230 keeps the central region 41 at the target temperature 211, until the entire wafer 301 achieves a heating pattern that is as optimal as possible for the desired process.” at para. [0030].
Furthermore, in an analogous art, Oohashi, in fig. 18, teaches custom temperature settings (X1, X2, X3, X4) at a region covered by an inner resistive element (e.g. center heater 75) and a region covered by an outer resistive element (e.g. edge heater 75).  See Oohashi at para. [0080] – [0084], also see figs. 11-12 and 14-17.

Oohashi further teaches:
10. The pedestal of claim 9, wherein the custom temperature setting (X1, X2, X3, X4) is defined such that temperature in the region covered by the inner resistive element (e.g. X1 for center heater 75)  is different from temperature in the region covered by the outer resistive element (e.g. X4 for edge heater 75), para. [0080] – [0084].

11. The pedestal of claim 9, wherein the custom temperature settings (X1, X2, X3, X4) for the regions covered by the inner and the outer resistive elements are each dynamically defined in substantial real time for different processing stages (e.g. dynamic because in figs. 14-17 the temperature X varies only the x-axis), the custom temperature setting being part of process parameters (e.g. process parameters such as uniformity of plasma and etching rate control at para. [0002])

12. The pedestal of claim 9, wherein the custom temperature settings (X1, X2, X3, X4) for the regions covered by the inner resistive element and the outer resistive element are defined (e.g. defined because X1, X2, X3, X4 are a target ESC surface temperature), such that temperature in each region is distinct and is uniform across the respective region (e.g. temperature uniformity at para. [0047], [0074] – [0075], [0115].) 

Cui further teaches:
13. The pedestal of claim 8, wherein a resistive value (51/52/53/54/55) are resistive heating elements) of each of the inner resistive element and the outer resistive element changes as a function of temperature, para. [0020] – [0029].

Regarding claim 15:
	Cui teaches wherein inner resistive element (51) defines an inner heater zone and the outer resistive element (52/53/54/55) defines an outer heater zone, para. [0016] – [0021], figs. 2-4.
Goto teaches wherein the common terminal connection allows defining n heater zones with n+1 connections as applied to claim 7 above.

Cui further teaches:
16. The pedestal of claim 8, further comprising, a temperature sensor (70 in fig. 4) is disposed in the pedestal (21/51/52/53/54/55) proximate to the inner resistive element (51) to obtain the measured temperature of the pedestal in the region proximate to of the inner resistive element (41), para. [0023] – [0029].



	Goto further teaches pedestals (11) may be made of ceramic material at para. [0021].
It is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

Regarding claim 18:
	Goto further teaches wherein the common terminal connection (19/22) is defined outside of the pedestal because portion (22) is outside of the pedestal (11) in fig. 4.

Regarding claim 19:
	Boston University teaches V= I*(ρL/A) where (where V is voltage; I is current; ρ is resistivity; L is length; A is area) as set forth above in claim 1.
It would have been obvious to one of ordinary skill in the art to have Cui’s ratio (212/213/214/215) of the outer voltage and the inner voltage proportioned “to compensate for a difference in area of the inner resistive element versus area of the outer resistive element” because:
Boston University teaches the voltage is proportional to the area A of the resistive element in the equation V= I*(ρL/A); and 
Cui’s first resistive element (51) and second resistive element (52/53/54/55) have different areas A as shown in figs. 2-3.

	Cui further teaches:
20. The pedestal of claim 8, wherein the servo control law processes a closed loop analysis of a difference between the desired temperature and a measured temperature from the inner resistive element, and wherein the closed loop analysis is configured to iterate (e.g. iteration is para. [0024] – [0025], para. [0027].

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Cui with Goto because “…the heating device 20 shown in FIG. 3 and FIG. 4 can reduce the number of electrodes housed in the hollow portion of the support member 18. Accordingly, the support member 18 can be designed to be more compact. If a diameter of the support member can be reduced, then a degree of freedom in design is increased, and in addition, it is also possible to reduce a thermal stress acting on a joint portion between the base 21 and the support member 18”.  See Goto at para. [0051].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Cui with Boston University because the relationship between voltage and length of a resistive element is well known to one of ordinary skill in the art because it is based on fundamentals in physics.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Cui with Chen because “The dual zone heater temperature uniformity is controlled by voltage ratio or power ratio between the inner and outer zones. The ratio is not a constant, but needs to be changed as the temperature changes because the heat loss increases differently between inner and outer zones of the susceptor as heater temperature increases. The ratio setting is also dependent on the chamber condition, such as chamber pressure and gas flow.”  See Chen at para. [0088].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Cui with Oohashi because (i) “a decrease in CD deviations and improved in-plane uniformity of the wafer temperature may be expected.”  (e.g. see Oohashi at para. [0070]); and (ii) “In this way, temperature control may be para. [0115] – [0116]).
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Cui with Kanno “to consider increase in amperage requirements due to cabling of the common terminal connection” to address to address leakage currents occurring in cables providing voltage to heat a pedestal.  See Kanno at para. [0047], [0072].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Cui with Anderson “to consider increase in amperage requirements due to cabling of the common terminal connection” to address voltage drops occurring in cables providing voltage to a heating element.  See Andersen at col 5, ln 22–35.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Goto, Boston University, Chen, Oohashi, Kanno and Andersen, as applied to claim 8 above, and further in view of Volf et al., US Publication No. 2012/0171377 A1 (of record).

Regarding claim 19:
	In an alternative interpretation of claim 19, the prior art Volf is introduced.
para. [0032] – [0033].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify Cui’s invention with Volf’s invention to have “the ratio of the outer voltage to the inner voltage is proportioned to compensate for a difference in area of the inner resistive element versus area of the outer resistive element” because Volf teaches power per unit area applied to a heater is dependent on the surface area of wafer covered the heater and by extension, the area of the heater itself.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
20 January 2022